Citation Nr: 1730309	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Daughter


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to December 1970.  He also served in the Virginia National Guard from October 1972 to March 2009, and had periods of federalized active service from September 17, 2001, to October 15, 2001, from September 26, 2005, to November 2, 2005, and from May 1, 2007, to May 18, 2007.  This matter is before the Board of Veterans'Appeals (Board) on appeal from an October 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a hearing was held before the undersigned in Washington, D.C.; a transcript is in the record.  In November 2015 the matter was remanded in for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary for proper adjudication of the claim.  The Veteran seeks service connection for sleep apnea on a direct basis (as incurred in service) and alternatively as secondary to his service-connected PTSD.  At the September 2015 Central Office hearing, the Veteran submitted evidence (two articles regarding a nexus between sleep apnea and PTSD) with waiver of RO consideration.  [See page 2 of hearing transcript].  The Board's review of the record found that the articles submitted were noted at the hearing and in a subsequent remand but are not now found in the electronic record.  As these articles are said to support a link between sleep apnea and PTSD, they are critical evidence that must be located and associated with his electronic claims file.

Additionally, the Board's November 2015 remand instructed the examiner to specifically comment on the articles and express agreement or disagreement.  This was not accomplished because the articles  were not associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to resubmit the articles he submitted in support of his claim at the September 2015 hearing before the Board.  The articles should be associated with the Veteran's electronic VA record.  

2.  Thereafter, the AOJ should arrange for the record to be returned to the July 2016 VA examiner for review and an addendum opinion that includes comment on the articles the Veteran submitted (and expresses agreement or disagreement with the findings in the articles).  The addendum must include rationale that cites to factual data (and/or medical literature, as deemed appropriate).  If the July 2016 VA examiner is unavailable (or unable) to provide the addendum opinion sought, the AOJ should arrange for the Veteran's record to be forwarded to another appropriate physician for review and the opinion sought.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate this claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

